139 S.W.3d 632 (2004)
Kenneth Randall BLOM, Appellant,
v.
Anita Lynn BLOM, Respondent.
No. WD 62347.
Missouri Court of Appeals, Western District.
July 30, 2004.
J. Patrick Shepard, Kansas City, MO, for Appellant.
Michael C. McIntosh, Independence, MO, for Respondent.
Before HARDWICK, P.J., SPINDEN and NEWTON, JJ.

ORDER
PER CURIAM.
Kenneth Blom appeals from the judgment dissolving his marriage to Anita Blom. He contends the trial court abused its discretion in failing to divide a marital debt and in awarding attorney's fees. Upon review of the record, we find no error and affirm the judgment. Because a published opinion would have no jurisprudential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
Affirmed. Rule 84.16(b).